Per Curiam.

It may be questionable whether the contract for the sale of the service of the negro woman, could be considered as a sale of goods, &c. within the statute for the prevention of frauds: but it was incumbent on the plaintiff below to show a performance on his part, by an offer of the wench to the defendant, before he called upon him for the payment of the money. (2 Saund. Rep. 252. n. 3.) No such offer appears to have been made. The judgment below must, therefore, be reversed.
Judgment reversed.